Exhibit No. 10.5


AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT

This AMENDMENT NO. 2 made as of the 26th day of August, 2005, to the Employment
Agreement made as of the 3rd day of September, 2004 (as amended, the
“Agreement”), between UNITED RETAIL GROUP, INC., a Delaware corporation, with
principal offices at 365 West Passaic Street, Rochelle Park, New Jersey
07662-6563, and GEORGE R. REMETA, residing at 25 Lee Way, Oakland, New Jersey
07436.

WHEREAS, capitalized terms used herein and defined in the Agreement shall have
the same meaning as in the Agreement;

WHEREAS, the Executive has been employed by the Company as its Vice Chairman and
Chief Administrative Officer;

WHEREAS, the Company desires to continue the services of the Executive, and the
Executive desires to continue to provide such services to the Company, on the
terms set forth in the Agreement; and

WHEREAS, the provisions of this Amendment were recommended by the Compensation
Committee of the Company’s Board of Directors on August 25, 2005 and approved by
the Company’s Board of Directors on August 26, 2006 in an executive session
among the nonmanagement Directors.

NOW, THEREFORE, in consideration of the mutual covenants and obligations
hereinafter set forth, the parties hereto, intending to be legally bound, hereby
agree as follows:

1.     Section 1(i) of the Agreement is amended to read in its entirety as
follows:

      “(i)   Contract Term shall mean the period of time commencing on November
20, 1998 and ending on September 3, 2010 or such later date as may be mutually
agreed upon by the Company and the Executive. (For the avoidance of doubt,
Contract Term as used herein may extend beyond the termination of the
Executive’s employment under this Agreement.)”

2.     All the other provisions of the Agreement shall remain in force
unchanged.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement in
Rochelle Park, New Jersey, in duplicate originals on August 29, 2005.

      UNITED RETAIL GROUP, INC.
By: /s/ RAPHAEL BENAROYA
Name: Raphael Benaroya
Title: Chairman of the Board
 
/s/GEORGE R. REMETA
George R. Remeta